Citation Nr: 0514725	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  96-47 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
prostatitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for urethral 
stricture, currently evaluated as 20 percent disabling,  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from December 
1950 to December 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In July 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's chronic prostatitis is manifested by 
frequent urinary tract infections (UTI's), requiring 
continuous management.

3.  The veteran's urethral stricture is manifested by daytime 
voiding six to eight times a day and three to four times a 
night.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for chronic 
prostatitis have been met.  38 U.S.C.A. §§ 1155, 5105, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, 
Diagnostic Code 7527 (2004).

2.  The criteria for a rating beyond 20 percent for urethral 
stricture have not been met.  38 U.S.C.A. §§ 1155, 5105, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, 
Diagnostic Code 7518 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify or Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Therefore, the 
Board remanded the case in July 2003 for VA to fulfill the 
duties required by the VCAA.  On remand, VA cured the 
procedural defect by providing the veteran with a letters, 
dated in August 2003 and January 2004, which, for the reasons 
noted below fulfilled the notification requirements of the 
VCAA.  After the notice was given and additional development 
of the claim undertaken which fulfilled the duty to assist 
requirements of the VCAA, VA readjudicated the claims in a 
October 2004 supplemental statement of the case (SSOC).  
Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Mayfield v. Nicholson, No. 02-1077, slip op. 
at 15 (U.S. Vet. App. April 14, 2005)..  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the August 2003 and January 2004 letters, VA informed the 
veteran what evidence was of record and what was needed to 
substantiate his claim.  He was also told of what evidence 
and information the government would obtain and of what he 
should obtain.   All relevant VA outpatient treatment records 
have been obtained.  There is no indication that there are 
any pertinent private records available that should be 
obtained.  The veteran has been examined in conjunction with 
this claim and medical opinions have been given.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  Therefore, 
the Board may proceed with adjudication of this claim.  

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected urethral stricture is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7518.  Diagnostic Code 7518 provides that stricture of 
the urethra will be rated as a voiding dysfunction.  38 
C.F.R. § 4.115b. Voiding dysfunction is further classified as 
involving urine leakage, urinary frequency, or obstructive 
voiding.  For urinary leakage, a 20 percent rating is 
warranted where the condition requires the wearing of 
absorbent materials which must be changed less than two times 
per day.  A 40 percent rating is warranted if the condition 
requires the wearing of absorbent materials which must be 
changed two to four times per day.  A maximum 60 percent 
evaluation contemplates a requirement of the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a.

The criteria for rating urinary frequency specify that a 10 
percent rating is warranted where there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  Where the daytime voiding interval is 
between one and two hours, or there is awakening to void 
three to four times per night, a 20 percent evaluation is for 
assignment.  A maximum 40 percent evaluation is warranted 
where there the daytime voiding interval is less than one 
hour, or there is awakening to void five or more times per 
night.  38 C.F.R. § 4.115a.

Obstructed voiding manifested by obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year warrants the assignment of a noncompensable 
evaluation. A 10 percent rating is warranted when there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: 1. Post void residuals greater 
than 150 cc.; 2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).; 3. Recurrent urinary tract 
infections secondary to obstruction.; 4. Stricture disease 
requiring periodic dilatation every 2 to 3 months. A 30 
percent rating is warranted for obstructed voiding manifested 
by urinary retention requiring intermittent or continuous 
catheterization.

The veteran's chronic prostatitis is rated under diagnostic 
code 7527.  Under Diagnostic Code 7527, postoperative 
residuals of prostate gland injuries are to be rated either 
on the basis of voiding dysfunction or a urinary tract 
infection, whichever is predominant.  

Under urinary tract infection, a 10 percent rating is 
assigned for long term drug therapy, 1-2 hospitalizations per 
year and /or requiring intermittent intensive management. A 
30 percent rating contemplates recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two/times a year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.

The Evidence

In May 1955, the RO granted service connection for chronic 
prostatitis, and assigned a noncompensable evaluation under 
DC 7527.  This was based on service medical records which 
showed treatment for prostatitis and a May 1955 VA 
examination report which showed mild prostatitis.  In July 
1959, the rating was increased to 10 percent disabling after 
an April 1959 VA examination report showed the prostate gland 
to be boggy and tender and the prostatic fluid to have a lot 
of white blood cells.  

In May 1988, the RO granted secondary service connection for 
urethral stricture, and assigned a 10 percent evaluation 
under 7518.  This was based on VA records which showed that 
in November 1983, the veteran was hospitalized for burning on 
urination.  The finding was, urinary tract infection, 
probable prostatitis.  The RO also considered a March 1988 
statement from the veteran's private examiner who reported 
that the veteran's prostatitis was now quiescent and urethral 
stricture was a problem.  It was noted that the veteran was 
taking antibiotics and was undergoing periodic urethral 
dilations.  

The veteran was examined by VA in September 1994.  The claims 
file was not made available to the examiner.  He reported 
having multiple cystoscoptic examinations and urethral 
dilations.  He noted that his last visit was in September 
1993.  He reported having to urinate 4 to 5 times a night.  
Examination showed slight tenderness over the prostrate area.  
The pertinent diagnosis was, chronic prostatitis with 
urethral stricture for which the veteran is service connected 
and for which he has been treated on numerous occasions, the 
last time in 9-93.  

VA outpatient records show that in February 1995, the veteran 
had pus in the urine and cultures showed E-Coli.  

A VA outpatient treatment record dated in April 2001 notes 
that the veteran had two documented positive cultures in the 
computer.  The finding was, history of recurrent urinary 
tract infections.  In May 2001, it was noted that the veteran 
had urethral strictures and that antibiotics were to be 
maintained.  In June 2001, a urethrocystogram showed several 
centimeter undulating stricture within the distal bulbous 
proximal penile urethra.  

The veteran was examined by VA in June 2001.  The examiner 
noted that the veteran is actively followed in the urology 
clinic and had been seen three times recently, in April, May 
and June 2001.  The examiner also noted that the veteran had 
2 confirmed urinary tract infections, in June 1999 and 
January 2001.  It was also noted that a CT suggested a 3mm 
UVJ stone.  It was noted that there had been no 
hospitalizations that could be documented, and that there is 
no requirement for drainage or catherization.  The examiner 
stated that the veteran has been on antibiotics 
intermittently for UTI and currently is on chronic preventive 
maintenance antibiotic treatment.  It was reported that there 
is no given history of incontinence, pad usage, or impotence 
by information from the GU and primary care clinic notes 
reviewed.  The impressions were: multiple bulbar urethral 
strictures which are non-obstructing but most likely a 
contributing factor to his infrequent urinary tract 
infections; based on lack of overt obstruction and low 
frequency of UTIs this condition would be judged as mild; 
probable UVJ stone, also may be contributing to his 
occurrence of UTIs.  The examiner stated that neither of 
these conditions requires intensive management rather 
periodic GU clinic and primary care follow-up.  

Outpatient treatment records show treatment for diagnosed UTI 
in November 2001.  In May 2002, the veteran was diagnosed 
with recurrent UTI.  

The veteran was examined by VA in August 2002.  The veteran's 
history was noted.  The examiner stated that the veteran 
currently reported frequency of urination and difficulty 
starting the urine stream.  He noted having trouble with 
dribbling at the end of urination and nocturia four or five 
times a night.  He reported having frequent UTIs.  The 
examiner stated that cystoscopies have shown some infection 
in the bladder and in the urethra on and off.  Examination 
showed the prostate to be one to two times normal size and 
that it was more tender than it should be due to chronic 
prostatitis.  The pertinent diagnoses were: prostatic 
hypertrophy with prostatiss; chronic prostatitis; stricture 
of the urethra causing many symptoms including difficulty 
urinating and urinary tract infections; having sounds passed 
to open up the urethra; intermittent infections, secondary to 
prostate hypertrophy and also prostatic urethral strictures; 
mild renal insufficiency.  

In September 2002, the RO increased the veteran's rating for 
urethral stricture to 20 percent disabling, effective from 
September 1995, based on urinary frequency.  VA outpatient 
treatment records show that in October 2002, the veteran was 
diagnosed with recurrent UTI with follow-up in November 2002.  
In October 2003, the veteran was diagnosed with UTI since 
June 2003.  

The veteran was examined by VA in January 2004.  The claims 
file was reviewed by the examiner.  The veteran's medical 
history was noted.  The examiner pointed out that in December 
2003, a kidney ultrasound showed no evidence of 
hydronephrosis and no evidence of renal mass or calculus.  He 
was seen in the urology clinic January 2004 when the veteran 
reported he was voiding well without difficulty.  He denied 
any hematuria.  The veteran complained of frequent urination 
averaging six to eight times a day and three to four times a 
night with occasional dysuria.  He reported having a small 
amount of urine when voiding.  He denied pain or swelling of 
the testicles.  It was reported that he was taking Levaquin 
and Doxazosin.  His urinary analysis should a large leukocyte 
count, trace blood and 1+ bacterium.  Examination showed no 
pertinent abnormalities.  The diagnoses were: history of 
benign prostatic hypertrophy with prostatism; chronic 
prostatitis and urinary tract infections; history of 
recurrent urethral strictures, which require sound therapy; 
and mild renal insufficiency.  

Discussion

Prostatitis

The veteran's chronic prostatitis is rated under DC 7527 as 
10 percent disabling.  The Board finds that his UTI is 
predominant and that his rating for this disorder should be 
considered under the criteria for urinary tract infection 
rather than voiding dysfunction.  In order to assign a rating 
beyond 10 percent under DC 7527, urinary tract infection, the 
evidence must show recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two/times a 
year), and/or requiring continuous intensive management.  

Upon a review of the evidence, the Board finds that the 
evidence reasonably supports the assignment of a 30 percent 
rating for chronic prostatitis based on documentation of 
recurrent symptomatic infection requiring continuous 
intensive management.  The Board notes that the veteran has 
been treated for UTIs and has been maintained on antibiotics 
on a nearly continuous basis for treatment and as a 
prophylactic.  Urinary tract infections have been confirmed 
in the record in June 1999, January 2001, November 2001, May 
2002, October 2002, and October 2003.  He has been shown to 
take antibiotic medication (Levaquin) regularly.  The Board 
finds that the symptoms more nearly approximate the criteria 
for a 30 percent rating for chronic prostatitis, and that an 
increased rating to 30 percent, the highest available under 
urinary tract infection, is warranted.  In this regard, the 
Board would point out that the veteran does not meet the 
criteria for a higher rating under any other potentially 
applicable code.  

Urethral Stricture

The veteran's urethral stricture is rated 20 percent 
disabling under DC 7518.  In order to assign a rating in 
excess of 20 percent, the evidence must show that the 
veteran's condition requires the wearing of absorbent 
material which must be changed two to four times a day; that 
there is daytime voiding interval of less than one hour or 
there is awakening to void five or more times per night; or 
that there is urinary retention requiring intermittent or 
continuous catherization.  The record does not document 
findings that would support the assignment of a rating beyond 
the currently assigned 20 percent.  It is noted that in June 
2001, a VA examiner specifically noted that there was no 
history of pad usage, and the record does not show any 
reference to the wearing of absorbent material.  The 
veteran's daytime voiding has been noted to be six to eight 
times a day, and three to four times at night.  Nothing in 
the record supports a finding that the veteran has a daytime 
voiding interval of less than an hour or that he awakens to 
void five or more times a night.  Therefore, an increased 
rating for urinary frequency is not warranted.  

Neither does the record show that the veteran has obstructed 
voiding manifested by urinary retention requiring 
catherization.  A June 2001 VA examiner has stated that there 
is no requirement for drainage or catherization, and there is 
nothing in the record showing such treatment.  As such, an 
increased evaluation for urethral stricture is not supported 
by the record under DC 7518 or any other potentially 
applicable code.  

Extra-Schedular Considerations

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that either interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for chronic prostatitis to 30 percent 
is granted subject to controlling regulations governing the 
payment of monetary benefits.   

An increased evaluation for urethral stricture beyond 20 
percent is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


